PROVOSTY, O. J.
Plaintiff sold to defendants a Ford automobile agency in consideration of a cash payment and one-fifth of the net profits of the business, and now sues for a settlement of accounts. Defendants have appealed, complaining of errors in nonallowanee of certain credits disallowed; and plaintiff has answered the appeal complaining of errors in allowance of certain credits. In a written opinion the trial judge discussed at length every item in the light of the evidence. Traveling over the same ground, we have found every one of his conclusions to have been correct. The arguments now made against them do not even raise a doubt in our minds. No useful purpose would be subserved by writing another opinion in the matter, or by publishing in the reports the one already written, since it involves mere appreciation of facts.
Judgment affirmed, at the cost of appellants.
O’NIELL, J., being absent from the state, takes no part in the decision of this case.
OVERTON, J., recused.